Citation Nr: 1419287	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for left ear hearing loss.  

6.  Entitlement to service connection for a low back disability

7.  Entitlement to service connection for a right knee disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied reopening a claim for tinnitus and reopened and denied on the merits claims for right ear and left ear hearing loss.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The rating decision also denied the Veteran's service connection claims for a low back disability and right knee disability.  

The Veteran was scheduled to testify at a February 2014 Travel Board hearing.  In a February 2014 letter, the Veteran canceled his hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated September 2010 to July 2013 and a March 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
The issues of entitlement to service connection for right and left ear hearing loss, a low back disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right and left ear hearing loss and tinnitus.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the January 2006 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the January 2006 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  Evidence added to the record since the January 2006 rating decision is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The unappealed January 2006 rating decision that denied service connection for right and left ear hearing loss and tinnitus is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the January 2006 rating decision regarding right ear hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the January 2006 rating decision regarding left ear hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In light of the Board's favorable decision to reopen the Veteran's claims for service connection for right and left ear hearing loss, no discussion of VA's duty to notify and assist is necessary for these issues.  

In regards to reopening the Veteran's claim for tinnitus, the duty to notify the Veteran was satisfied by way of a letter dated September 2008.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA records have been associated with the claims file.  

The Board notes that some of the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board also notes that copies of all available treatment records were mailed to the RO.  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the absence of service treatment records does not lower the threshold for an allowance of a claim.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006). 

The Board also notes that the Veteran is in receipt of Social Security Administration (SSA) benefits and those records have not yet been obtained.  However, as evidenced by a February 2005 VA treatment record and the Veteran's October 2010 VA Form 9, the Veteran receives SSA benefits for his right knee and low back disabilities.  Therefore, the SSA records are not relevant to the issue of reopening the Veteran's claim for service connection for tinnitus and the Board finds that a remand to obtain these records would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran in regards to this issue.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in regards to reopening his claim for tinnitus.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in regards to this issue.  38 C.F.R. § 3.159(c)(4)(iii) (2013).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a January 2006 rating decision, the RO concluded that there was no evidence that the Veteran's preexisting left ear hearing loss permanently worsened as a result of service.  The RO also concluded that the Veteran's right ear hearing loss and tinnitus did not occur in service and were not caused by service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 31, 2006.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that the Veteran's service personnel records were associated with the claims file in January 2010.  However, as the personnel records are not relevant to the Veteran's claims, 38 C.F.R. § 3.156(c)(1)(i) is not applicable, and the claims may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  Thus, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the January 2006 rating decision included the Veteran's service treatment records, and an October 2005 VA examination.  

The Veteran submitted an application to reopen his claims in September 2008.  The evidence submitted since the January 2006 rating decision includes: VA treatment records dated August 2004 to July 2013, which include a September 2008 VA opinion that the Veteran's hearing loss is as likely as not related to his military service; and statements from the Veteran dated November 2009 and October 2010, in which he asserts his hearing loss and tinnitus are related to incidents in service.  



Hearing Loss

The Board observes that the evidence received since the January 2006 rating decision is new, as it was not previously of record.  Of note, the September 2008 VA opinion that the Veteran's hearing loss is as likely as not related to his military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence showing the Veteran's preexisting left ear hearing loss permanently worsened as a result of service, and the lack of evidence showing the Veteran's right ear hearing loss occurred in or was caused by service, were the bases for the denial of the claims in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claims for service connection for right ear and left ear hearing loss has been received, the claims are, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Tinnitus

The Board finds that some of the evidence received since the January 2006 rating decision is new in that it was not previously of record.  However, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The Board notes that although VA treatment records show complaints of tinnitus, they do not provide evidence that the Veteran's tinnitus occurred in service and/or was caused by his active service.  Additionally, the Board acknowledges the Veteran's assertion that his tinnitus was caused by standing next to a firing Howitzer, however, the Board finds that this assertion was considered in the previous denial, as the Veteran reported the incident at the October 2005 VA examination.   

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for tinnitus.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for tinnitus, and the Veteran's claim to reopen is denied.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  The appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  The appeal is granted to this limited extent.

New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus, and the appeal is denied.


REMAND

Hearing Loss

As discussed above, the Board has reopened the claims of service connection for right and left ear hearing loss based on a September 2008 VA opinion that concluded the Veteran's hearing loss was as likely as not related to his military service.  While the Board has deemed the opinion to be competent and credible for the limited purpose of reopening the Veteran's claim, it finds the opinion insufficient to grant service connection on the merits.  

In this regard, the Board finds the September 2008 VA opinion to be speculative in that the examiner did not review the Veteran's claims file or comment on the Veteran's pre-existing left ear hearing loss.  Additionally, the VA opinion failed to provide a rationale for the conclusion that the Veteran's hearing loss is related to service.  

Accordingly, as the Board is unable to grant the Veteran's reopened claim based upon the evidence presented, it has no alternative but to remand the issue for a VA examination and etiological opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Shade, 24 Vet. App. at 117.

Low Back 

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his low back disability.  As the Veteran has a current low back disability and has asserted in November 2009 and October 2010 statements that his low back disability is due to the constant carrying of heavy loads while in service, the Board finds that on remand the Veteran should be afforded a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (2006). 

SSA Records

As stated above, the Veteran has reported that that he currently receives SSA disability benefits for his low back and right knee disabilities, however, there are no SSA records associated with the Veteran's claim file.  As such, the Board finds that on remand the Veteran's SSA records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.

2. Provide the Veteran with the opportunity to identify any outstanding relevant treatment records that may have come into existence since the August 2013 supplemental statement of the case.  Specifically, the RO should obtain VA treatment records dated from July 2013 to the present.  The RO shall secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Then, schedule the Veteran for an audiological examination to determine the nature and etiology of his right and left ear hearing loss.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran regarding right and left ear hearing loss, and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  

The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to the Veteran's active service or any incident of service, to include the Veteran's conceded in-service noise exposure.  

The examiner should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's preexisting left ear hearing loss was aggravated beyond its natural progression by the Veteran's active service or any incident of service, to include the Veteran's conceded in-service noise exposure.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. Then, schedule the Veteran for an appropriate examination to determine the nature and etiology of his low back disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran regarding his low back disability, and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  

The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability is related to the Veteran's active service or any incident of service, to include constant carrying of heavy loads. 
The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


